Citation Nr: 0533013	
Decision Date: 12/06/05    Archive Date: 12/21/05

DOCKET NO.  00-17 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for chronic female 
problems, status-post hysterectomy, with chronic bladder 
problems, urinary frequency and stress incontinence.

2.  Entitlement to service connection for residuals of head 
injury, to include headaches.

3.  Entitlement to service connection for sinusitis.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The appellant had active military service from October 1981 
to February 1982.  She subsequently had over 20 years of 
National Guard duty, which included periods of active duty 
for training (ACDUTRA) and inactive duty training 
(INACDUTRA).

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 1999 rating decision by the 
Department of Veterans Affairs (VA) Little Rock, Arkansas, 
Regional Office (RO).

In June 2002, the appellant testified during a 
videoconference hearing before the undersigned at the RO; a 
transcript of that hearing is of record. 

In July 2003, the Board remanded this case to the RO for 
further action.  After accomplishing the requested action to 
the extent possible, the RO continued the denial of each 
claim listed above (as reflected in a March 2004 supplemental 
statement of the case (SSOC)), and returned these matters to 
the Board for further appellate consideration.

Also in March 2004, the RO granted service connection for a 
right knee disorder.  Having been granted, that issue is no 
longer on appeal.


FINDINGS OF FACTS

1.  All notification and development action needed to fairly 
adjudicate all claims on appeal has been accomplished.

2.  The claimed chronic female problems, claimed as status-
post hysterectomy, chronic bladder problems, urinary 
frequency, and stress incontinence, are not shown to be 
etiologically related to any injury documented during 
ACDUTRA, INACDUTRA, or active service. 

3.  The claimed residuals of a head injury, to include 
headaches, are not shown to be etiologically related to any 
injury documented during ACDUTRA, INACDUTRA, or active 
service. 

4.  The claimed sinusitis is not shown to be etiologically 
related to any injury documented during ACDUTRA, INACDUTRA, 
or active service. 

  
CONCLUSIONS OF LAW

1.  Service connection for chronic female problems, claimed 
as status-post hysterectomy, chronic bladder problems, 
urinary frequency, and stress incontinence,  is not 
established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2005).  

2.  Service connection for residuals of a head injury, to 
include headaches, is not established.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2005).  

3.  Service connection for sinusitis is not established.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 
3.303 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002).  To implement 
the provisions of the law, VA promulgated regulations, 
currently codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).

The VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board has 
determined that all notification and development action 
needed to render a fair decision on the claims on appeal has 
been accomplished.

Through a March 2001 notice letter, as well as a February 
2002 and March 2004 SSOCs, the RO notified the appellant and 
her representative of the legal criteria governing the 
claims, the evidence that had been considered in connection 
with the appeal, and the bases for the denial of the claims.  
After each, they were afforded the opportunity to respond.  
Hence, the Board finds that the appellant has received 
sufficient notice of the information and evidence needed to 
support her claims and has been afforded ample opportunity to 
submit such information and evidence.  

The Board also finds that the March 2001 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In this letter, the RO notified the 
appellant that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  The RO also requested that the 
appellant identify any medical providers from whom she wanted 
the RO to obtain and consider evidence.  Furthermore, the 
appellant was requested to provide the RO with any evidence 
or information in her possession pertaining to her claims.  

Also as regards VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
appellant of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claims.  

As indicated above, the first three of Pelegrini's content of 
notice requirements clearly have been met in this case.  With 
respect to the fourth requirement, the Board notes that the 
appellant has not explicitly been advised to provide any 
evidence in her possession that pertains to her claims.  
However, the claims file reflects that the appellant has 
submitted in support of her claims pertinent service medical 
records that she had in her possession.  As such, the Board 
finds the appellant to be on notice to provide any evidence 
in her possession that pertains to the claims, and on these 
facts, the RO's omission is harmless.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Cf. 
38 C.F.R. § 20. 1102 (2004).]

Thus, the appellant has received adequate VCAA notice.  See 
Short Bear v. Nicholson, No. 03-2145 (U.S. Vet. App. Aug. 31, 
2005); see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002 & Supp. 2005), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such 
pre-adjudication notice was not prejudicial to the claimant.  

In the case now before the Board, the documents meeting the 
VCAA's notice requirements were provided to the appellant 
after the December 1999 rating action on appeal.  The Board 
finds that the lack of full, pre-adjudication notice in this 
appeal does not, in any way, prejudice the appellant.  In 
this regard, the Court has also held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

The Board finds that, with respect to the matters herein 
decided, any delay in issuing the section 5103(a) notice was 
not prejudicial to the appellant because it did not affect 
the essential fairness of the adjudication, in that each 
claim was fully developed and re-adjudicated after notice was 
provided.  

As indicated above, the SSOCs notified the appellant what was 
needed to substantiate her claims and also identified the 
evidence that had been considered with respect to the claims.  
Furthermore, in the March 2001 notice letter, the RO advised 
the appellant of VA's responsibilities to notify and assist 
her in her claims.  After the notice letter and SSOCs, the 
appellant was afforded an opportunity to respond.  The 
appellant has not identified any medical treatment providers 
from whom she wanted the RO to obtain records.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20. 1102 (2004).

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist in connection with any claim currently under 
consideration.  The appellant's service medical records are 
associated with the claims file, as are VA treatment records.  
The appellant has been afforded a number of VA examinations 
in connection with her claims; the reports of which are 
associated with the claims file.  Significantly, neither the 
appellant nor her representative has identified, and the 
record does not otherwise indicate, any additional, existing 
evidence pertinent to the claims for service connection for 
chronic female problems, claimed as status-post hysterectomy, 
chronic bladder problems, urinary frequency, and stress 
incontinence; residuals of a head injury, to include 
headaches; and sinusitis that needs to be obtained.

Although the Board requested that the RO have VA examiner who 
provided the April 2003 report regarding the appellant's 
sinuses provide additional information based on the requested 
CT scan, he was unavailable subsequent to the Remand.  The 
Board finds that the resulting March 2004 VA examination 
report regarding the appellant's sinuses complies with the 
Board's remand request and is adequate to reach a decision.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements and has obtained and developed all the evidence 
necessary for an equitable disposition of the matters on 
appeal.  The matters on appeal are thus ready to be 
considered on the merits. 

II.  Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Active military, naval, or air service includes any period of 
ACDUTRA during which the individual concerned was disabled or 
died from a disease or injury incurred or aggravated in line 
of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  ACDUTRA 
is, inter alia, full-time duty in the Armed Forces performed 
by Reserves for training purposes or by members of the 
National Guard of any state.  38 U.S.C.A. § 101(22); 
38 C.F.R. § 3.6(c)(1).

Active military, naval, or air service also includes any 
period of inactive duty training (INACDUTRA) during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty.  38 U.S.C.A. 
§ 101(24); 38 C.F.R. § 3.6(a).  INACDUTRA means, inter alia, 
duty other than full-time duty prescribed for Reserves or the 
National Guard of any state.  38 U.S.C.A. § 101(23); 
38 C.F.R. § 3.6(d).

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  A disorder may be service connected if the evidence 
of record reveals that the appellant currently has a disorder 
that was chronic in service or, if not chronic, that was seen 
in service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.    

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

The appellant seeks service connection for residual headaches 
from an injury which occurred in May 1987.  Her service 
reserve medical records document treatment for a bump to the 
forehead at that time.  They also reveal, however, that she 
denied having had, or currently having, frequent or severe 
headaches, in reports of medical history that she filled out 
and signed thereafter, in June 1989, December 1993 and 
February 1999.

The appellant also claims that she developed incontinence as 
a result of her reserve service.  She has explained that, 
during training, there were no bathroom facilities nearby and 
that, as a result, she was forced to wait until she could use 
a bathroom facility.  She contends that this caused her to be 
incontinent, and to develop other female problems.  She also 
maintains that she developed sinusitis during her reserve 
training.

VA and medical evidence shows that the appellant is currently 
diagnosed as having allergic rhinitis and headaches.  
However, the Board notes that there is no evidence that these 
injuries were caused when she bumped her head in May 1987 or 
at any other time during her Reserve or active duty service.  
The service medical records only provide evidence against her 
claims.

A VA examiner provided a report in April 2003, regarding the 
appellant's sinuses, but it was incomplete.  The examiner 
stated that the sinus problem appeared to have begun while 
she was in the service, but that this was something that 
could start at anytime during the life and would wax and wane 
in severity.  In order to further be able to opine in regards 
to the etiology of the claimed sinusitis and headaches, he 
ordered a CT scan to rule out any fractures or infection of 
the sinuses that might be causing the veteran's headaches.  
The CT scan was not associated with the report, and the 
examiner did not provide a follow up.  (VA attempted to 
secure this evidence later on, but was unsuccessful.)

On VA neurological disorders examination conducted in April 
2003, the examiner noted the appellant's history of a minor 
contusion around the left periorbital region in May 1987, 
which the records showed had caused some dizziness but had 
not led to an abnormal neurological exam at the time.  The 
appellant complained of daily headaches since that incident.  
The examiner opined that the appellant had headaches, which 
were originally migraine in origin, but had developed into 
chronic daily headaches likely secondary to frequent 
analgesic use.  Migraine headaches, he said, were felt to be 
inherited, as a tendency to get headaches, but could be 
brought out by many factors in the environment, including 
head injuries.  He opined that it was certainly very possible 
that the head injury that the appellant had in 1987 had 
started the facial migraines.  However, the worsening and 
more frequent daily headaches now were more a function of 
taking over-the-counter medicines quite frequently, a 
phenomenon he said was known as "rebound headaches."  The 
best solution for rebound headaches was to stay away from all 
narcotics and analgesics, as well as caffeinated beverages, 
and to get on one of many prophylactic medicines.

On VA genitourinary examination conducted in May 2003, the 
examiner noted the appellant's prior "very complex" medical 
history, which included a hysterectomy.  The physical 
examination was, however, essentially normal, and the 
examiner stated that the appellant more likely had a 
combination of stress urinary incontinence, which was 
probably mild, and an overactive bladder syndrome, for which 
in the past she had been on anticholinergics.  She opined 
that she did not believe that either condition was a result 
of her active duty in the military, and further stated that 
the urinary problems predated the hysterectomy.

A VA examiner opined in a March 2004 report that the 
appellant's chronic headache disorder was not related to 
structural cranial sinus abnormality sustained as a result of 
the claimed head injuries during her service.  The examiner 
further found that there was no clinical evidence of 
sinusitis based on review of a CT scan, which revealed no 
bony defects and patent osteomeatal complexes, bilaterally.  
The examiner opined that the appellant did not sustain an 
injury during her reserve service that caused her symptoms of 
chronic sinusitis or chronic headaches.  Such a medical 
finding weighs against the appellant's claims for service 
connection for sinusitis and residuals of a head injury 
manifested by headaches.

According to a January 2004 VA examination report, the 
appellant underwent a hysterectomy in 1997 due to fibroids, 
which caused her to have menorrhagia.  However, based on the 
examiner's findings, the appellant suffered from no post-
operative complications, and showed no evidence of pelvic 
pain.  

The evidence fails to show that the appellant developed 
fibroids, required a hysterectomy, or developed incontinence 
as a result of her Reserve service.

As noted above, the appellant has maintained that she has 
developed her claimed disorders as a result of her Reserve 
service.  The Board acknowledges that the appellant is 
competent to describe her current symptoms and treatment.  
However, as a lay person, she is not competent to offer an 
opinion as to a medical diagnosis or a determination as to 
etiology of that diagnosis.  Mere contentions of the 
appellant, no matter how well meaning, without supporting 
medical evidence that would etiologically relate the 
condition with conditions documented while in service, or 
service in general, are not considered competent medical 
evidence.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Simply stated, the appellant 
does not have the medical expertise to diagnose the claimed 
disorders and relate them to an injury.

The appellant's personal opinion as to whether she has a 
current disability and the cause of that disability is not a 
sufficient basis to establish service connection.  In any 
event, the Board observes that the appellant's testimony as 
to current symptoms and treatment is not supported by the 
medical evidence of record.  

In summary, the Board finds that the preponderance of the 
evidence is against service connection for the claimed 
disorders.  38 U.S.C.A. § 5107(b).  While there is competent 
evidence, produced in April and May 2003, suggesting a 
possible nexus between the claimed headaches and sinusitis 
and service, the competent evidence obtained more recently, 
in the year 2004, which was based on a review of the entire 
evidentiary record, which now included a CT scan of the 
appellant's head, indicates that there is no actual nexus.  
Moreover, the appellant's denials on three occasions, after 
the 1987 head contusion but while still in service, of having 
headaches, weigh against her claim that she has had headaches 
constantly since 1987.

Furthermore, there is no competent evidence that the 
appellant required a hysterectomy, or that she developed 
urinary incontinence, or any of the other claimed conditions, 
as a result of her reserve service.  The medical evidence of 
record is against that contention as well.  Therefore, the 
evidence for and against the appellant's service connection 
claims is not so evenly balanced as to require resolution of 
doubt in her favor.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Under these circumstances, the Board determines that the 
claims for service connection for chronic female problems, 
claimed as status-post hysterectomy, chronic bladder 
problems, urinary frequency, and stress incontinence; 
residuals of a head injury, to include headaches; and 
sinusitis have failed, and as such, must be denied.


ORDER

Service connection for chronic female problems, claimed as 
status-post hysterectomy, chronic bladder problems, urinary 
frequency, and stress incontinence; is denied.

Service connection for residuals of a head injury, to include 
headaches, is denied.

Service connection for sinusitis is denied.



____________________________________________
ROBINSON ACOSTA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


